UNITED STATES DISTRICT COURT
SOUTHERN DlSTRICT OF NEW YORK

 

_____________ ){
UNITED STATES OF AMERICA,
ANDREW ECHEVARRIA,
Defendant.

ix

 

PAUL A. ENGELMAYER, District Judge:

 

 

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FlLEI): ¢o=| 13 l\&

 

 

 

 

 

 

18 civ. 44 (PAE)

OPINION & ORDER

On August lS, 2016, Andrew Echevarria pled guilty before this Court to (l) participating

in a racketeering enterprise in violation of 18 U.S.C. § l962(c) and (2) conspiring to distribute

and possess with the intent to distribute at least 28 grams of mixtures and substances containing a

detectable amount of “crack” cocaine in violation of 21 U.S.C. §§ 84l(b)(l)(B) and 846. See

Crim. Dkt. 889-l (“Plea Agreement”) at l; Crim. Dkt. 889-2 (“Plea Tr.”) at 20-26.l The plea

agreement specified that the maximum term of supervised release was five years on the

racketeering count, and life on the narcotics conspiracy count. Plea Agreement at 1_2.

Echevarria entered his guilty plea after the Court reviewed with him these maximum terms of

supervised release for each count. See Plea Tr. at ll. On December 7, 2016, this Court

sentenced Echevarria to a term of 60 months imprisonment on each count, the terms to run

concurrently. See Crim. Dkt. 657 at 33. The Court further ordered that the prison term be

followed by a term of seven years supervised release on the narcotics conspiracy count, to run

concurrently with a three-year term of supervised release on the racketeering count. Ia'.

 

l Citations to “Crim. Dkt.” refer to the docket in 15 Cr. 445 (PAE); citations to “Dkt.” refer to

the civil docket of this case.

Echevarria has now filed a petition for relief under l8 U.S.C. § 2255. He seeks reduction
of his supervised release term from seven to five years. He alleges that his Sixth Amendment
right to effective assistance of counsel, see Strickland v. Washington, 466 U.S. 668, 686 (1984),
was violated because his counsel failed to alert the Court that the parties had, purportedly, agreed
to a flve-year term of supervised release. This decision resolves_and denies_that petition as
meritless.

A. Legal Framework

A court should grant a hearing on a § 2255 petition, “[u]nless the motion and the files and
records of the case conclusively show that the prisoner is entitled to no relief.” 28 U.S.C.

§ 2255(b); see also Cuevas v. Um`tea’ States, No. lO Civ. 5959 (PAE)(GWG), 2013 WL 655082,
at *2 (S.D.N.Y. Feb. 22, 2013). A petition conclusively shows a lack of entitlement to relief
where it does not “contain assertions of fact that a petitioner is in a position to establish by
competent evidence.” Um`ted States v. Aiello, 814 F.2d 109, ll3 (2d Cir. 1987). Further, where
“it plainly appears from the motion, any attached exhibits, and the record of prior proceedings
that the moving party is not entitled to relief, the judge must dismiss the motion.” Rule 4(b),
Rules Governing § 2255 Proceedings; see also Puglisi v. United Staz‘es, 586 F.3d 209, 213 (2d
Cir. 2009).

B. Discussion

Echevarria claims his counsel told him that under an agreement between the parties,
Echevarria would be sentenced to “no more than 5 years supervised release” and that he had
“relied on that information” in agreeing to plead guilty. Dkt. 2, Ex. A at l. He further claims
that during his sentencing hearing, as this Court sentenced him to a term of seven years

supervised release, he tried to tell his attorney that this outcome was inconsistent with the

parties’ agreement, but his attorney told him to be quiet and did not bring this agreement to the
Court’s attention. Ia'. at 2.

Echevarria’s grievance is frivolous. His claim of an agreement to cap his supervised
release term at five years is squarely at odds With both the text of the plea agreement into which
Echevarria entered with the Government, and the transcript of the plea proceeding

The plea agreement_which Echevarria signed on August 15, 20l6, and which during his
plea proceeding he admitted under oath to having read, discussed with counsel, and voluntarily
signed_states that Echevarria faced a “mandatory minimum term of supervised release of four
years” and “a maximum term of supervised release of life.” Plea Agreement at 2; see also ia'. at
l-2 (setting out a statutory maximum supervised release term for each count). The agreement
further states that Echevarria’s entry of a guilty plea to the offenses “authorizes the sentencing
court to impose any sentence, up to and including the statutory maximum sentence.” Ia'. at 5.
And, further inconsistent with Echevarria’s present claim, the agreement does not contain or
reflect any agreement among the parties as to the term of supervised release that would be
imposed, or any agreed-upon cap on that term. The plea agreement expressly states that it
embodies all agreements among the parties. Ia'. at 7 (“No additional understandings, promises,
or conditions have been entered into other than those set forth in this Agreement.”).

Moreover, during the plea proceeding, the Court, pursuant to Fed. R. Crim. P. ll and its
uniform practice, notified Echevarria of the maximum term of supervised release that the Court
could impose: a life term. Plea Tr. at ll. The Court further reviewed the plea agreement with
Echevarria, and Echevarria acknowledged under oath that there were no agreements among the
parties relating to his plea or to sentencing other than those contained in the plea agreement Id.

at l6.

These materials_the plea agreement and the transcript of the plea proceedings_
conclusively defeat Echevarria’s claim of an agreement among the parties to cap his supervised
release term at five years, and his derivative claim that his counsel was ineffective for failing to
vindicate that agreement. And Echevarria, far from making a concrete allegation as to the origin,
timing, and circumstances of a purported contrary agreement among the parties, is silent on that
point. His claim of such an agreement is conclusory. His petition is therefore properly denied
as meritless at the threshold, with no need for a hearing.

Moreover, even if Echevarria’s present claim is construed-generously_not as alleging
that the parties agreed to a five-year supervised release term but that his counsel unilaterally
predicted that a term of that length Would be imposed, Echevarria cannot claim to have relied on
that prediction in deciding to plead guilty. That is because, during Echevarria’s plea hearing, the
Court notified him that “[n]o one, not your attorney, not the government’s attorney, no one can
give you any assurance of what your sentence Will be” because the Court would make that final
determination, and could do so only after receiving a presentence report and each party’s
sentencing submission. Ia'. at l4. Echevarria acknowledged that he understood the Court’s
discretion to impose sentence. Ia'. He, therefore, may not claim ineffective assistance of counsel
for his attorney’s alleged “failure” to object during sentencing to a term longer than the one
counsel had purportedly forecast.

CONCLUSION

For the foregoing reasons, Echevarria’s petition for a writ of habeas corpus is denied.
The Court declines to issue a certificate of appealability Echevarria has not made a substantial
showing of a denial of a federal right, and appellate review is therefore not warranted. See 28

U.s.o. § 2253(¢)(2); Love v. Mccmy, 413 F.3d 192, 195 (2d Cir. 2005).

SO ORDERED.

 

MA.QW

Paul A. Engelmayer
United States District Judge

Dated: October ll, 2018
New York, New York

